DETAILED ACTION
Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings 
	The drawings are objected to because element 10 in Fig. 1 is underlined and does not includes a lead line.  Underlining is reserved for depicting a surface when the numeral is placed on the surface (37 CFR 1.84(p)(3)) and lead lines are required for each reference character unless the reference character indicates a surface or cross-section (37 CFR 1.84 (q)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The present abstract recites the title in the first sentence. 
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites “the other side part” in line 13 which should be “another side part” for proper antecedent basis.  Claim 1 line 18 recites “seal” which should be “seals” (however, please see 35 USC §101 rejection below).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a neck” in line 7.  It is unclear if a neck refers to a portion of the neck cover, or if a neck refers to a human neck.  The examiner has interpreted this reference, and all of references to refer to a human neck.  This interpretation therefore invokes another rejection under 35 USC §101 as detailed below. 
Claim 1 recites “each of both lateral ends” in line 22.  It is unclear what is meant by this phrase.  Does this mean “each lateral end” or “both lateral ends”?  The term “each lateral end” would include one or more laterals ends, whereas “both lateral ends” recites that there are only two lateral ends available.  The term “each of both lateral ends” does not appear to make sense.  The examiner is interpreting this as “both lateral ends”. 
Claim 1 recites “and second blocks inflow of water” in line 26.  It is unclear if the claim is attempting to recite a method step, because the claim actively recites the prevention films a blocking water, or if the claim should be “to second block inflow of water” such that it is a recitation of intended use.  The examiner is interpreting this according to the latter interpretation.  Furthermore, even if the first interpretation were to be utilized, the claim is to what the structure is, and not to a method of using and therefore the claim would be interpreted as intended use in either scenario. 
Claim 4 recites “each of the both lateral ends” in line 2.  It is unclear what is meant by this phrase.  Does this mean “each lateral end” or “both lateral ends”?  The term “each lateral end” would include one or more laterals ends, whereas “both lateral ends” recites that there are only two lateral ends available.  The term “each of both lateral ends” does not appear to make sense.  The examiner is interpreting this as “the both lateral ends”. 
The term “close” in claim 4 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is unclear what the difference between “close contact” and merely “contact”.  The examiner is interpreting “close contact” as simply “contact”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 line 7 recites “a neck portion surrounding a neck” which therefore claims the neck.  The examiner respectfully suggests amending this to “a neck portion configured to surround a neck of a user”.  Claim 1, line 15 recites “through which a head passes” which claims a head.  The examiner respectfully suggests amending this to “though which a head is configured to pass”.  Claim 1 line 18 recites “and thus seal the neck” which therefore claims the neck of a user.  The examiner respectfully suggests amending this to “and thus is configured to seal the neck”.  Claim 1 line 21 recites “and thus seals the neck” which claims the neck of a user.  The examiner respectfully suggests amending this to “and thus is configured to seal the neck”.   Claim 1, line 24 recites “and thus seals the neck” which therefore claims the neck.  The examiner respectfully suggests amending this to “and thus is configured to seal the neck”.  Claim 7 recites “thereby preventing water from flowing through a gap between the neck cover and the neck into the opening of the upper body portion” which thereby claims the neck of a user.  The examiner respectfully suggests amending this to “and thereby is configured to prevent water from flowing through a gap between the neck cover and the neck into the opening of the upper body portion”.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20070067886) in view of Andrews (US 20100005576) and Hussey et al. (US 20160040325).
Regarding claim 1, Hunter describes a suit having a water-inflow double-blocking function, the suit comprising: 
a lower body portion (see annotated Fig. 2A); 
an upper body portion (see annotated Fig. 2A) coupled to a top of the lower body portion and integral with the lower body portion (coupled to the lower body portion), wherein the upper body portion has an opening (see annotated Fig. 2A below) defined in a top center of the upper body portion (is in the top center); and 
wherein the upper body portion includes an over-head cover (hood closure 215) having one side part fixed to a rear portion (front and back include releasable anchor points and releasable fasteners, para. 0036) of the upper body portion, and having the other side part coupled to a front portion (front and back include releasable anchor points and releasable fasteners, para. 0036) of the upper body portion and extending across a central top of the upper body portion (see Fig. 2A), wherein the over-head cover has a head receiving hole (see annotated Fig. 2A) defined therein through which a head passes, wherein the over-head cover covers the opening of the upper body portion receiving the extension of the neck cover and thus seat the neck (extends over the opening), thereby blocking (what follows is a recitation of intended use) water inflow to the opening of the upper body portion in a double manner (fully capable of blocking water inflow), 
wherein the over-head cover further includes water-proof rubbers (outer most sealing ribs 220, seal against water, para. 0008) and water inflow prevention films (sealing ribs 220) for blocking water inflow while the over-head cover covers the opening of the upper body portion and thus seals the neck (fully capable of sealing the neck of the user), 
wherein each of the water-proof rubbers is embedded into each of both lateral ends (are located in the lateral ends) of the over-head cover to first block inflow of water while the over-head cover covers the opening of the upper body portion and thus seals the neck (are described as sealing ribs, para. 0039);
wherein the water inflow prevention films (ribs 220 that are not the outermost ribs) are disposed inwardly of the water-proof rubbers (outermost ribs), and second blocks inflow of water not blocked by the water-proof rubbers (fully capable of blocking water that is not already blocked).
Hunter does not explicitly describe a neck cover coupled removably to the upper body portion, the neck cover including: a neck portion surrounding a neck; and an extension extending outwardly from a bottom of the neck portion to surround the neck, wherein the extension is inserted into the opening of the upper body portion and is coupled to an inner surface of the upper body portion, wherein the neck cover prevents water from flowing into the opening of the upper body portion
In related art for water suits, Andrews describes a neck cover (neck-protective member 26) coupled removably to the upper body portion (coupled in that it snugly fits with the wetsuit, para. 0014), the neck cover including: 
a neck portion (band portion 28) surrounding a neck; and 
an extension (skirt portion 30) extending outwardly from a bottom of the neck portion to surround the neck (see Fig. 3), wherein the extension is inserted into the opening of the upper body portion (is inserted) and is coupled to an inner surface of the upper body portion (coupled in that the inner surface is against the surface of the wetsuit see para. 0014), wherein the neck cover prevents water from flowing into the opening of the upper body portion (reduce water incursion, para. 0014).
	It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the suit of Hunter to include the neck cover of Andrews in order to reduce chafing along the edge of the neck opening particularly in the upper region of the wetsuit (para. 0006, Andrews). 
	Hunter does not explicitly describe that the water-proof rubbers are rubber. 
	In related art for protective suits, Hussey describes a similar suit that includes elastic rubber (elastomeric bands, high elastic modulus, para. 0111) about the edge of the opening (see Fig. 17).
	It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the ribs of Hunter to be formed of rubber in order to prevent water from outside the suit from penetrating into the neck opening (see Hussey, para. 0111).

    PNG
    media_image1.png
    517
    668
    media_image1.png
    Greyscale

	Regarding claim 2, the suit of Hunter as modified includes wherein the water inflow prevention films are arranged on each of an inner surface of the over-head cover (215) and an outer surface (see sealing ribs 210) of the upper body portion and are spaced apart from each other at a predetermined spacing (are spaced from one another).  
Regarding claim 4, the suit of Hunter as modified includes wherein each of the water-proof rubbers is made of an elastic rubber (as modified, is formed of rubber) and pressurizes each of the both lateral ends of the over-head cover to allow the both lateral ends of the over-head cover to be in close contact with the upper body portion (the ribs provide sealing to the upper body portion, see annotated Fig. 2A above).
Regarding claim 5, the garment of Hunter as modified describes the limitations of claim 5, but does not explicitly describe wherein the upper body portion further includes a fixing cover fixed to the front portion of the upper body portion, wherein the fixing cover includes a zipper to couple and fix the other side part of the over- head cover to the front portion of the upper body portion.  
In related art, the embodiment of Fig. 5A of Hunter depicts wherein the upper body portion further includes a fixing cover (see annotated Fig. 5A below) fixed to the front portion of the upper body portion, wherein the fixing cover includes a zipper (zipper 515) to couple and fix the other side part of the over- head cover (cover 515) to the front portion of the upper body portion.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify suit of Hunter to include the fastener system as depicted in Fig. 5A in order to permit a tensile force to be developed in the neck closure between the anchor points (para. 0048) and thus provide a compressive seal between the neck closure and the wetsuit exterior (para. 0010).

    PNG
    media_image2.png
    386
    495
    media_image2.png
    Greyscale

Regarding claim 6, the suit of Hunter as modified describes the limitations of claim 6, but does not explicitly describe wherein one of female and male snap buttons is formed on each of front and rear portions of the extension of the neck cover and the other of female and male snap buttons is formed on each of the front and rear portions of the upper body portion so that the neck cover is detachably coupled to the upper body portion using the female and male snap buttons.
Andrews does describe that the neck protective member could be attached using hook and loop fasteners (para. 0022), but does not describe the use of snap buttons.
In related art, Hunter describes that a similar garment can be attached utilizing various fasteners 820 and 815 attached to the closure body and the wetsuit, but also states that other releasable fasteners such as snaps may be utilized (see para. 0054).  Therefore, Hunter discloses snap fasteners located on the closure body and the wetsuit and also depicts the location as on an extension of the garment.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the neck protective member of Andrews to include the snap fastener system of Hunter in order to maintain the protective member of Andrews in place so that the member does not shift during use.
Regarding claim 7, the suit of Hunter as modified does not explicitly describe wherein a water-proof rubber is disposed on an inner surface of the neck cover to allow the neck cover to closely adhere to a skin of the neck, thereby preventing water from flowing through a gap between the neck cover and the neck into the opening of the upper body portion.
In related art for suits, Hussey describes a suit in which a water-proof rubber (elastomeric bands 48) is disposed on an inner surface of the neck cover (see Fig. 16 depicting location on inner surface, see also para. 0111 describing that these bands can be utilized on a neck opening) to allow the neck cover to closely adhere to a skin of the neck (this is a recitation of intended use, as modified the structure would be able to adhere to a skin of the neck), thereby preventing water from flowing through a gap between the neck cover and the neck into the opening of the upper body portion (this is a recitation of intended use, the structure would be fully capable of providing a seal between the two components, furthermore, Hussey describes that the structure seals against intrusion of water, para. 0111).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the suit of Hunter to include the elastomeric bands of Hussey in order to seal against the intrusion of water into the garment as well as to hold the relevant portion of the garment in place (Hussey, Para. 0111). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20070067886) in view of Andrews (US 20100005576), Hussey et al. (US 20160040325) and Scarberry et al. (US 5655527) as evidenced by Rivola et al. (US 20150047991).
Regarding claim 3, the suit of Hunter as modified includes the limitations of claim 3 but does not explicitly describe wherein the water inflow prevention films formed on the inner surface of the over-head cover and the water inflow prevention films formed on the outer surface of the upper body portion are arranged in a zigzag form, such that the water inflow prevention film formed on the outer surface of the upper body portion blocks a gap between the adjacent water inflow prevention films formed on the inner surface of the over-head cover.
Initially, the Examiner submits that the use of a zig-zag shape is merely a matter of design choice.  See MPEP (2144.04(IV)(B)).  Applicant has provided no criticality to the zigzag shape but rather mentions that the films are arranged in this manner only in paras. 0011 and 0043.  In an effort to advance prosecution, however, the claim is still rejected with art as detailed below. 
In related art for sealing structures, Scarberry describes that the sealing structure of a protective film may include a zig-zag pattern (col. 8, ll. 28-33).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the film structures of Hunter to be zig-zag patterned to increase the length of the sealing lines (as compared to straight lines) and thus increase the overall seal strength (see Rivola, describing that zig-zag seals provide additional strength of a seal over straight line seals).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited with various hood and zipper configurations as well as various arrangements of seals.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732